01/21/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0614



                                 No. DA 19-0614

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

GARY HANSEN,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including February 28, 2022, within which to prepare, serve, and file its

response brief.




KFS                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            January 21 2022